       Case 2:20-cv-02571-JAR-JPO Document 33 Filed 05/06/21 Page 1 of 2


                                                                         7777 Bonhomme Avenue | Suite 1710
                                                                                      St. Louis, Missouri 63105
                                                                         Tel 314-257-0301 | Fax 314-257-0325


                                                                                        Writer’s Direct Contact:
                                                                                         COREY L. FRANKLIN
                                                                                                 314-257-0301
                                                                                    cfranklin@fordharrison.com


                                            May 6, 2021



Filed Electronically via the ECF System

Timothy M. O’Brien, Clerk of Court
Robert J. Dole Courthouse
500 State Avenue, Suite 259
Kansas City, KS 66101

       Re:     National Nurses Organizing Committee - Missouri & Kansas/National Nurses
               United v. Midwest Division - MMC, LLC d/b/a Menorah Medical Center
               Case No. 2:20-cv-02571-JAR-JPO
               Local Rule 7.1(f) – Defendant’s Response to Plaintiff’s April 29, 2021 Notice of
               Supplemental Authority

Dear Mr. O’Brien:

         Defendant submits this letter pursuant to Rule 7.1(f), in response to Plaintiff’s April 29,
2021 Notice of Supplemental Authority. Therein, Plaintiff refers the Court to a recent ruling by the
U.S. District Court for the Western District of Missouri, a case involving Plaintiff and a different
hospital than the one before this Court. See National Nurses Organizing Committee – Missouri &
Kansas/National Nurses United v. Midwest Division – RMC, LLC d/b/a Research Medical Center,
No. 4:20-CV-00903-SRB, 2021 WL 1671676 (W.D. Mo. Apr. 28, 2021) (hereinafter the “Missouri
Litigation”). Plaintiff asserts that the Missouri Litigation involves “issues identical to those in the
above-captioned matter.” ECF Doc. 32. Plaintiff is incorrect.

         Unlike the collective bargaining agreement (“CBA”) in this case, the CBA at issue in the
Missouri Litigation lacks specific language that “clearly excludes” disputes concerning
supervisory, managerial, or other non-bargaining unit positions performing bargaining unit work
from the grievance and arbitration provisions of the CBA. Here however, Article 19, Sections 1
and 2, of the CBA at issue in this case contain specific language that “clearly excludes” the
Union’s purported grievance from the grievance and arbitration provisions of the CBA. ECF Doc.
1 - Plt.’s Compl., Ex. A, pp. 19-20; ECF Doc. 28 pp. 22-24.

       Specifically, Section 1 of Article 19 (Management Rights) provides: “It is understood that
nothing in this Agreement shall preclude persons employed in supervisory, managerial or
other non-bargaining unit positions from performing bargaining unit work.” ECF Doc. 1 - Plt.’s
Compl., Ex. A, p. 20. Furthermore, Section 2 of Article 19 provides: “The Hospital’s exercise of its
reserved rights in Section 1 above shall not be subject to the grievance and arbitration
provisions of this Agreement.” Id.

       Therefore, Judge Bough’s Order in the Missouri Litigation has no application to the
dispute before the Court and should be disregarded in its entirety.



                                                                   www.fordharrison.com | www.iuslaboris.com
         Case 2:20-cv-02571-JAR-JPO Document 33 Filed 05/06/21 Page 2 of 2


Mr. Timothy M. O’Brien
May 6, 2021




                                             Respectfully submitted,

                                             FORDHARRISON LLP

                                             /s/ Corey L. Franklin
                                             Corey L. Franklin, #78598
                                             Matthew B. Banocy, #78950
                                             7777 Bonhomme Avenue, Suite 1710
                                             St. Louis, MO 63105
                                             (314) 257-0305 – Phone
                                             (314) 257-0325 – Fax
                                             cfranklin@fordharrison.com
                                             mbanocy@fordharrison.com

                                             Attorneys for Defendant


                                     CERTIFICATE OF SERVICE

        I hereby certify that I have on this 6th day of May 2021, served a true and correct copy of
the foregoing via the Court’s electronic filing system and U.S. Mail upon the following counsel of
record:

          Jason R. McClitis                           Micah L. Berul
          Tel: 816-472-8883                           National Nurses Organizing Committee/
          Cell: 913-912-3212                          National Nurses United (NNOC/NNU)
          jrm@blake-uhlig.com                         155 Grand Ave.
                                                      Oakland, CA 94612
          Quinlan B. Moll                             Tel: 510-273-2292
          Tel: 913-321-8884                           Fax: 510-663-4822
          Cell: 417-655-1158                          mberul@nationalnursesunited.org
          qbm@blake-uhlig.com

          Blake & Uhlig, P.A.
          753 State Ave., Ste. 475
          Kansas City, KS 66101

         Attorneys for Plaintiff

                                             /s/ Corey L. Franklin




2 of 2                                                          www.fordharrison.com | www.iuslaboris.com
